DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 04/20/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claims 1-13, the machine readable storage medium, when read in light of the specification and in view of one skilled in the art, may be a carrier wave signal (see ph. [0145] of the specification). A signal is not a process, machine, manufacture, or composition of matter. See, In re Nuijten, 500 F. 3rd 1346 (Fed. Cir. 2007). Therefore, claims 1-13 are directed to non-statutory subject matter. See also, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (2010), available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. §101 set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Meuris et al. (US 2011/0270593, 2009/0012759) teaches simulating physical fields;
Pratt (US 10,163,236) teaches visualization of data via manipulation of an object representing the data;
Miyazaki et al. (US 2015/0127283, 20013/0231879) teaches an analyzer to apply magnetic moment to a particle system defined in a virtual space.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570.  The examiner can normally be reached on M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/            Primary Examiner, Art Unit 2198